Citation Nr: 1550535	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional. Office (RO), in Denver, Colorado, that determined new and material evidence had not been received to reopen the previously denied claim of service connection for bilateral hearing loss.

In September 2015, the Veteran testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
The issue of entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) was raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the Board in an unappealed decision dated in February 2012.
 
2.  Evidence submitted since the February 2012 Board decision denying service connection for bilateral hearing loss relates to an unestablished fact and raises a reasonable possibility of substantiating the claim. 

3.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is the result of his period of active service.


CONCLUSIONS OF LAW

1.  The Board's February 2012 decision that denied the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2015).
 
2.  New and material evidence having been received, the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 
 
3.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to prevail on the issue of service connection for any particular disability, 
there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be
construed to be a disability when the auditory threshold in any of the frequencies
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or; when the
auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or
4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the
Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran asserts that he currently has bilateral hearing loss that is manifested as a result of his period of active service.  During his September 2015 Board hearing, he asserted that his duties aboard the U.S.S. Constellation exposed him to constant noise that resulted in acoustic trauma.  He described that as a machinist's mate and steam technician in the Navy, he was exposed to the loud equipment in the ship's machinery room, flight deck noise, diesel engines, diesel pumps, steam equipment, aircraft, flight deck noise, steam turbines and berthing space where noise from all the engines vibrated against metal.

Service connection for bilateral hearing loss was previously denied by the Board in February 2012.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  Decisions of the Board that are not appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 2012 Board decision, the evidence of record included the Veteran's service treatment records; VA and private outpatient treatment record showing treatment for hearing loss as early as 1996; February 2003 and February 2007 VA audiological test results showing a bilateral hearing loss disability under 38 C.F.R. § 3.385; March 2008 lay statements from the Veteran, his spouse, and his son identifying a 30 year history of worsening bilateral hearing acuity; and October 2009 and September 2011 VA audiological examination reports containing opinions that the Veteran's bilateral hearing loss was not at least as likely as not related to active service as he had normal hearing at service separation and onset of hearing loss more than 25 years later.

Evidence added to the record since the final February 2012 Board decision includes additional lay statements from the Veteran and his spouse reiterating a history of bilateral hearing loss since service, a March 2013 VA audiological examination report, the Veteran's September 2015 hearing testimony; and an October 2014 private medical opinion, in which K. J. Taylor, Au. D., concluded that following examination of the Veteran and review of his military records and clinical notes, his hearing loss more likely than not began with his time in the military and was influenced by the noises to which he was exposed during service.

The Board finds that the October 2014 medical opinion from Dr. Taylor received since February 2012 constitutes new and material evidence, as it was not previously of record when the prior decision was made and demonstrates that the Veteran's bilateral hearing loss is the result of active service.  Accordingly, the claim of service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Having reopened the Veteran's claim, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, a current bilateral hearing loss disability has been established.  In September 2015, the Veteran testified that he was exposed to acoustic trauma in service and has experienced progressive bilateral hearing loss since then.  His statements are both competent and credible, as they are consistent with the circumstances of his service as a machinist's mate.  38 U.S.C.A. § 1154(a).

The October 2009, September 2011 and March 2013 VA audiological examiners concluded that the Veteran's current bilateral hearing loss was less likely than not related to service.  Although the VA examiners noted the Veteran's history, in offering the etiology opinions, the examiners relied heavily on the absence of evidence of hearing loss in the service records in offering the negative nexus opinions.  Critically, the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has specifically held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Here, as noted above, in an October 2014 opinion Dr. Taylor considered the Veteran's entire medical history (including his service records and lack of chronic ear infections, familial hearing loss, or significant post-service occupational or recreational noise exposure) and concluded that his hearing loss more likely than not began during active duty.

The Board concludes that the evidence is at least in equipoise regarding whether the Veteran's hearing loss began during service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


